Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Leach on 9/1/2021.

The application has been amended as follows: 

In the claims:
46-55, 57-66, and 69-71 are cancelled.
In claim 67, line 1, before “bone”, --a—has been inserted.
In claim 67, line 2, before “bone”, --the—has been inserted.
In claim 67, line 3, before “bone”, --the—has been inserted.
In claim 67, line 19, after “into”, --the—has been inserted.
In claim 68, line 1, before “bone”, --a—has been inserted.
In claim 68, line 2, before “bone”, --the—has been inserted.
In claim 68, line 3, before “bone”, --the—has been inserted.
In claim 67, line 17, after “into”, --the—has been inserted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, with regard to claims 67 and 68, are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773